TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 24, 2022



                                      NO. 03-20-00134-CR


                               William Ellis Douglass, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.